DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/8/2020 in which Applicant lists claims 1-2, 6 and 15 as being original, claims 3-5, 7-14 and 16-20 as being currently amended, and claims 21-23 as being new. It is interpreted by the examiner that claims 1-23 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 9/3/2020 were considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 450.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 16 and 19 are objected to because of the following informalities:
On line 2 of Claim 3, “the total length of leaf spring in the width direction” should be corrected;
On line 3 of Claim 3, “the total length of leaf spring in the height direction” should be corrected;
On line 2 of Claim 16, “to the substantially the middle” should be changed to “to substantially the middle”;
On line 2 of Claim 19, “wherein at least one actuator” should be changed to “wherein the at least one actuator”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “each pivot point” and “the leaf spring and support structure”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 is rejected for inheriting the same deficiencies of the claims from which they depend.
Claim 7 recites the limitation “the pivot points”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “each pivot point”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the pivot point or pivot points divide”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya).
Regarding claim 1, Michimori discloses a diffuser assembly (see at least figure 1, element 25) comprising:
leaf springs arranged as a frame having a width and height (see at least figures 2 and 4, elements 35a-35d);
a diffuser suspended within the frame (see at least paragraph [0073]); and
at least one actuator arranged to move the diffuser (see at least elements 40A-40B), wherein the assembly is arranged such that the leaf spring provides in-plane stiffness less than the out-of-plane stiffness (see at least the shape and orientations of elements 35a-35d, as well as paragraphs [0039]-[0041]).
Michimori does not specifically disclose that the leaf springs formed as a frame are a leaf spring formed as a rectangular frame.
However, Junya teaches a light source projection device wherein a leaf spring is formed as a rectangular frame having a width and a height (see at least elements 102 or 112, and paragraphs [0029] and [0092]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the leaf spring of the diffuser assembly of Michimori to include the teachings of Junya so that the leaf springs formed as a frame are a single leaf spring formed as a rectangular frame, for the purpose of reducing the number of parts by providing a single leaf spring element to provide 
Regarding claim 2, Michimori in view of Junya discloses that each side of the frame has at least one pivot point about which it can flex in one direction (see at least figure 2 of Michimori, mounting portions 33 and 75).
Regarding claim 3, Michimori in view of Junya discloses that the total length of the leaf spring in the width direction that can flex about a pivot point is equal to the total length of the leaf spring in the height direction that can flex about a pivot point (see at least figure 2 of Michimori, elements 35a-35d).
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the shape, size and/or dimensions of the leaf spring, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination; and since such a modification would involve only a mere change in size of a component which is generally considered as being within the ordinary skill in the art; and since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 4, Michimori in view of Junya discloses that the diffuser assembly further comprises a support structure arrange to support the leaf spring (see at least figure 2, element 70 of Michimori, figures 3A and 3B, element 101 of Junya, and the combination set forth above).
Regarding claim 5, Michimori in view of Junya discloses that each pivot point is formed by a mechanical connection between the leaf spring and diffuser or between the leaf spring and support structure (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 6, Michimori in view of Junya discloses that the mechanical connections are such that the orientation of the diffuser is fixed (see at least figure 2, elements 33 and 75, as well as paragraphs [0039]-[0041] and [0074] of Michimori).
Regarding claim 7
Regarding claim 8, Michimori in view of Junya discloses that each pivot point has a corresponding pivot point on the opposite side of the leaf spring (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 9, Michimori in view of Junya discloses that the pivot point or pivot points divide each side of the leaf spring into sections of equal length (see at least figure 2, elements 33 and 75 of Michimori).
Regarding claim 10, Michimori in view of Junya discloses that the leaf spring is a strip of material having a smallest dimension, wherein the out-of-plane direction is perpendicular to the smallest dimension of the leaf spring (see at least the shape and orientations of elements 35a-35d of Michimori, as well as the combination set forth above).
Regarding claim 11, Junya discloses that the leaf spring is made of a flexible metallic material (see at least paragraph [0030] of Junya).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the material of the leaf spring of Michimori to include the teachings of Junya so that the leaf spring is made of spring steel, for the purpose of using a known material to provide a desirable amount of strength and flexibility. Additionally, it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to form the leaf spring of spring steel for the purpose of choosing an appropriate material for an intended purpose and to achieve the desired strength and flexibility requirements for the leaf spring. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	

However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the dimensions of the leaf spring, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable dimensions for the leaf spring so that the shortest dimension of the leaf spring is less than 0.5 mm to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 12, Michimori in view of Junya does not specifically disclose that the leaf spring is made of plastic and the shortest dimension of the leaf spring is less than 3 mm. 
However, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the material of the leaf spring so that the leaf spring is made of plastic, for the purpose of using a known material to Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Additionally, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the dimensions of the leaf spring, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimension would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, an ordinarily skilled artisan would have been motivated to select the optimum and workable dimensions for the leaf spring so that the shortest dimension of the leaf spring is less than 3 mm to make it suitable for an intended purpose such that it provides a desirable amount of structure and support in one plane while also allowing flexible movement in another plane. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
Regarding claim 13, Michimori in view of Junya discloses that the diffuser and leaf spring are substantially planar (see at least figure 2, elements 25, 35a-35d and paragraph [0073] of Michimori, as well as the combination set forth above).
Regarding claim 14, Michimori in view of Junya discloses that the assembly is such that the movement of the diffuser is substantially in-plane (see at least figure 2, element “A” and paragraphs [0029] and [0034] of Michimori).
Regarding claim 15, Michimori in view of Junya discloses that the in-plane movement of the diffuser is a substantially circular movement (see at least figure 2, element “A” and paragraphs [0029] and [0034] of Michimori).
Regarding claim 19, Michimori in view of Junya discloses that at least one actuator is a magnetic actuator (see at least paragraph [0042] of Michimori).
Regarding claim 20, Michimori in view of Junya discloses that the diffuser is mounted within an inner frame (see at least element 31 of Michimori) and the leaf spring, inner frame and support structure are integral (see at least elements 35a-35d, 31 and 70 of Michimori).
Regarding claim 21, Michimori in view of Junya discloses an optical system comprising a diffuser assembly according to claim 1; and
a display system configured to display an image on the diffuser of the diffuser assembly (see at least the abstract and figure 1 of Michimori).
Regarding claim 23, Michimori in view of Junya discloses a method of reducing speckle, the method comprising:
providing a diffuser assembly according to claim 1;
displaying an image on the diffuser of the diffuser assembly; and
.

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) as applied to claim 1 above, and further in view of Yatsugi et al., JP 2009-210751 A, of record (hereafter Yatsugi).
Regarding claims 16 and 18, Michimori and Junya does not specifically disclose that the at least one actuator is one actuator attached to the substantially the middle of the diffuser, or that the at least one actuator is a motor having a stator attached to the diffuser and a rotor having a spinning eccentric load.
However, Yatsugi discloses a diffuser assembly wherein the at least one actuator is one actuator attached to the substantially the middle of the assembly (see at least figure 2, element 4), and the at least one actuator is a motor having a stator and a rotor having a spinning eccentric load (see at least figures 2 and 3, elements 4, 41, 42, 43 and 43a).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the diffuser assembly of Michimori in view of Junya to include the teachings of Yatsugi so that the at least one actuator is one actuator attached to the substantially the middle of the diffuser, and so that the at .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) as applied to claim 1 above, and further in view of Uragami et al., U.S. Patent Application Publication Number 2017/0212347 A1 (hereafter Uragami).
Regarding claim 17, Michimori and Junya disclose the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to another part of the side of the diffuser (see at least figure 2, elements 40A and 40B of Michimori).
Michimori and Junya does not specifically disclose that the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to the opposite side of the diffuser.
However, Uragami teaches a leaf spring actuator assembly (see at least figure 7B, elements 305 and 303) wherein a first actuator is positioned on a first side of the assembly (see at least figures 4-6, one of the elements 311 and 312, or one of the elements 313 and 314) and a second actuator is positioned on an opposite side of the 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the diffuser assembly of Michimori in view of Junya to include the teachings of Uragami so that the at least one actuator is a first actuator attached to a side of the diffuser and a second actuator attached to the opposite side of the diffuser, for the purpose of providing a desired movement to the diffuser assembly for a particular application while having a reasonable expectation for success.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Michimori et al., U.S. Patent Application Publication Number 2009/0109530 A1, of record (hereafter Michimori) in view of Junya et al., WO 2018/150889 A1, of record (hereafter Junya) as applied to claim 1 above, and further in view of Dunphy et al., U.S. Patent Application Publication Number 2009/0009871 A1, of record (hereafter Dunphy).
Regarding claim 22, Michimori and Junya does not specifically disclose that the display system is a holographic projector.
However, Dunphy teaches a system for reducing speckle in a projection display system using an actuated diffuser assembly wherein the display system is a holographic projector (see at least the title, abstract, figures 1-3 and paragraph [0021]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical system of Michimori in 

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Avivi et al., US 10,036,895 B2 discloses a leaf spring system wherein the leaf springs may be formed of metal alloys, non-metal, polymer, or plastic (see at least figures 5-9 and column 6, lines 21-28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/15/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872